ALLREAD, J.
The question is, -does this contract give the plaintiff a cause of action and the right to issue an attachment therefor? The statute governing the right of laborers to recover for their labor and the issuing of attachment therefor is one which is personal to the laborer. There is nothing in the statute which would justify plaintiff in error to bring the suit for or on behalf of the laborers. It is claimed, however, that the Supreme Court in the case of Hart v Andrews, 103 Oh St, 214, hold that a liberal rule must govern the construction of this statute. The question therefore is whether this case comes within the liberal rule so provided for.
We have carefully examined this question and have reached the conclusion that a contractor, such as the one in controversy here, is not entitled to prosecute his claim for the amount paid to laborers even under the rule of liberal construction. The case was tried in the Court of Common Pleas before Judge Reynolds. He rendered an elaborate opinion which we fully approve.
We are therefore of opinion that the plaintiff is not entitled to the remedy he seeks, and that the judgment of the Court of Common Pleas must be affirmed.
HORNBECK and KUNKLE, JJ, concur.